DETAILED ACTION
	The Amendment filed on 08/18/2022 has been entered. Claim(s) 1, 2, 4, 5, 8, 9, 11-13, and 15-20 has/have been amended. Therefore, claims 1-20 are now pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
As per claim 2, at lines 1-2, the recitation “the plurality horizontally of coplanar”, is understood to mean --the plurality of horizontally coplanar--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 11, 12, 14, 15, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538) in view of Tolliver (U.S. Patent No. 4,270,583).
As per claim 1, Kriegstein teaches a drilled pier formwork (form; abstract; it is understood that the form is capable of functioning as a drilled pier) comprising: an  external fiberglass container (shell 710; fiberglass; col. 4, line 67) having an interior surface (interior surface of 710) and an exterior surface (exterior surface of 710); a plurality of horizontally coplanar support chairs (720) bonded to the interior surface (as illustrated, the chairs are horizontally coplanar and bonded to the interior surface; figures 1 and 8).
Kriegstein fails to disclose a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; and, each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, bonded to the closed tie.
Tolliver discloses a concrete cage assembly (abstract), including a closed tie (31) bonded to each horizontally coplanar support chair (at 21), of the plurality of horizontally coplanar support chairs (figure 2); and, each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements (10), bonded to the closed tie (at 29).
Therefore, from the teaching of Tolliver, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the formwork of Kriegstein to include a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; and, each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, bonded to the closed tie, as taught by Tolliver, in order to provide a more robust reinforcement framework for the concrete structure.
As per claim 3, Kriegstein teaches the plurality of horizontally coplanar support chairs is evenly angularly dispersed on the interior surface at a dispersion angle (figure 1).
As per claim 4, Kriegstein fails to disclose the dispersion angle is one of a group of about 30°, about 60°, about 90°, about 120° and about 180°.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the dispersion angle one of a group of about 30°, about 60°, about 90°, about 120° and about 180°, since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to make the dispersion angle one of a group of about 30°, about 60°, about 90°, about 120° and about 180°, in order to provide the optimal reinforcement strength symmetrically around the formed structure.
As per claim 6, Kriegstein teaches the external fiberglass container is cylindrical (figure 1).
As per claim 11, Kriegstein teaches the external surface is textured (as illustrated, the external surface has a tactile quality and is therefore textured; figure 8).
As per claim 12, Kriegstein teaches a composite drilled pier formwork (form; abstract; it is understood that the form is capable of functioning as a composite drilled pier) comprising: an external fiberglass container (shell 710; fiberglass; col. 4, line 67) having an interior surface (interior surface of 710) and an exterior surface (exterior surface of 710); a plurality of horizontally coplanar support chairs (720) bonded to the interior surface (as illustrated, the chairs are horizontally coplanar and bonded to the interior surface; figures 1 and 8); and, a cured concrete filling, within the external fiberglass container (grout or cementitious mixture is filled in the void; col. 11, lines 10-15), surrounding the plurality of horizontally coplanar support chairs, the closed tie and the plurality of longitudinal rebar reinforcements (it is understood that the concrete would surround the plurality of horizontally coplanar support chairs, the closed tie and the plurality of longitudinal rebar reinforcements).
Kriegstein fails to disclose a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, bonded to the closed tie.
Tolliver discloses a concrete cage assembly (abstract), including a closed tie (31) bonded to each horizontally coplanar support chair (at 21), of the plurality of horizontally coplanar support chairs (figure 2); and, each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements (10), bonded to the closed tie (at 29).
Therefore, from the teaching of Tolliver, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the formwork of Kriegstein to include a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, bonded to the closed tie, as taught by Tolliver, in order to provide a more robust reinforcement framework for the concrete structure.
As per claim 14, Kriegstein teaches the plurality of horizontally coplanar support chairs is evenly angularly dispersed on the interior surface at a dispersion angle (figure 1).
As per claim 15, Kriegstein fails to disclose the dispersion angle is one of a group of about 30°, about 60°, about 90°, about 120° and about 180°.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the dispersion angle one of a group of about 30°, about 60°, about 90°, about 120° and about 180°, since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to make the dispersion angle one of a group of about 30°, about 60°, about 90°, about 120° and about 180°, in order to provide the optimal reinforcement strength symmetrically around the formed structure.
As per claim 17, Kriegstein teaches a method of forming a stay in place column (form; abstract) comprising: providing an external fiberglass container (shell 710; fiberglass; col. 4, line 67) having an interior surface (interior surface of 710) and an exterior surface (exterior surface of 710) forming a void (col. 11, lines 10-15); providing a plurality of horizontally coplanar support chairs (720) bonded to the interior surface (as illustrated, the chairs are horizontally coplanar and bonded to the interior surface; figures 1 and 8); filling the void with concrete (grout or cementitious mixture is filled in the void; col. 11, lines 10-15); allowing the concrete to cure (it is understood that the concrete would cure); and, allowing the external fiberglass container to remain in place (it is understood that the external container is capable of remaining in place).
Kriegstein fails to disclose providing a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; providing each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, be bonded to the closed tie.
Tolliver discloses a concrete cage assembly (abstract), including a closed tie (31) bonded to each horizontally coplanar support chair (at 21), of the plurality of horizontally coplanar support chairs (figure 2); providing each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements (10), be bonded to the closed tie (at 29).
Therefore, from the teaching of Tolliver, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the formwork of Kriegstein to include providing a closed tie bonded to each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs; providing each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements, be bonded to the closed tie, as taught by Tolliver, in order to provide a more robust reinforcement framework for the concrete structure.

	
Claim(s) 2 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538) in view of Tolliver (U.S. Patent No. 4,270,583), in view of Cooper (U.S. Patent No. 6,901,710), and further in view of Barmakian (U.S. Patent No. 6,244,014).
As per claims 2 and 13, Kriegstein as modified fails to disclose the plurality of horizontally coplanar support chairs and the closed tie are formed of a composite fiberglass material.
Cooper discloses a fiberglass reinforced construction (title) including form connectors made of fiberglass (col. 10, lines 60-62).
Therefore, from the teaching of Cooper, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kriegstein to include formwork connectors made of fiberglass, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
In addition, Kriegstein as modified fails to disclose the plurality of longitudinal rebar reinforcements are made of fiberglass.
Barmakian discloses a composite structure (abstract) wherein the longitudinal rebar reinforcements are made of fiberglass (col. 7, lines 35-40).
Therefore, from the teaching of Barmakian, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kriegstein to include longitudinal rebar reinforcements materials made of fiberglass, as taught by Barmakian, in order to provide a tough material that is light in weight for ease of transport and assembly.

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538) in view of Tolliver (U.S. Patent No. 4,270,583), in view of Barmakian (U.S. Patent No. 6,244,014).
As per claim 20, Kriegstein as modified fails to disclose providing the plurality of longitudinal rebar reinforcements in a fiberglass material.
Barmakian discloses a composite structure (abstract) including providing the plurality of longitudinal rebar reinforcements in a fiberglass material (col. 7, lines 35-40).
Therefore, from the teaching of Barmakian, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kriegstein to include providing the plurality of longitudinal rebar reinforcement in a fiberglass material, as taught by Barmakian, in order to provide a tough material that is light in weight for ease of transport and assembly.

Claim(s) 5 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538), in view of Tolliver (U.S. Patent No. 4,270,583), in view of Kim (U.S. Patent No. 9,267,286).
As per claims 5 and 16, Kriegstein as modified fails to disclose the external fiberglass container is: a first length; each longitudinal rebar reinforcement, of the plurality of longitudinal rebar reinforcements is a second length; and, the second length is greater than the first length.
Kim discloses a hollow core mold (abstract) wherein the container (400) is: a first length (figure 1); each longitudinal rebar reinforcement, of the plurality of longitudinal rebar reinforcements (700) is a second length (figure 1); and, the second length is greater than the first length (figure 1).
Therefore, from the teaching of Kim, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kriegstein such that the container is a first length; each longitudinal rebar reinforcement, of the plurality of longitudinal rebar reinforcements, of the plurality of longitudinal rebar reinforcements is a second length; and, the second length is greater than the first length, as taught by Kim, in order to provide external length of the rebar to provide tensioning means, for greater strength.

Claim(s) 7, 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538), in view of Tolliver (U.S. Patent No. 4,270,583), and further in view of Lee (WO 2015002348 A1).
As per claim 7, Kriegstein as modified fails to disclose the external fiberglass container is rectangular.
Lee discloses a column formwork (figure 1) including a container that is rectangular (figure 1).
Therefore, from the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Kriegstein such that the container is rectangular, as taught by Lee, in order to provide the appropriate design for the desired building aesthetic.
As per claims 8 and 18, Kriegstein as modified fails to disclose a plurality of horizontally coplanar external ribs, bonded to the exterior surface.
Lee discloses a concrete form (figure 1) including a plurality of horizontally coplanar external ribs (figure 1 [not labeled]), bonded to the exterior surface (figure 1).
Therefore, from the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Kriegstein to include a plurality of horizontally coplanar external ribs, bonded to the external surface, as taught by Lee, in order to strengthen the formed structure from longitudinally moments.
As per claim 10, Kriegstein as modified fails to disclose a plurality of longitudinal corner braces attached to the interior surface and adjacent the closed tie.
Lee discloses a column formwork (figure 1) including a plurality of longitudinal corner braces (11) attached to the interior surface (figure 1) and adjacent the closed tie (in the combination, it is understood that the plurality of longitudinal corner braces would be adjacent the closed tie).
Therefore, from the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Kriegstein to include a plurality of longitudinal corner braces attached to the interior surface and adjacent the closed tie, as taught by Lee, in order to further strengthen the formwork at the corners in a rectangular embodiment, in order to prevent collapse during and prior to filling with concrete.

Claim(s) 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegstein (U.S. Patent No. 10,077,538), in view of Tolliver (U.S. Patent No. 4,270,583), in view of Lee (WO 2015002348 A1), and further in view of Cross (U.S. Patent No. 1,804,320).
As per claims 9 and 19, Kriegstein as modified fails to disclose a fireproof layer deposited on [applied to] the exterior surface [and supported by the plurality of horizontally coplanar external ribs].
Cross discloses a column construction (abstract) including a fireproof layer (B).
Therefore, from the teaching of Cross, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork of Kriegstein to include a fireproof layer deposited on [applied to] the exterior surface [and supported by the plurality of horizontally coplanar external ribs], as taught by Cross, in order to provide protection against fire to prolong the life of the formed structure.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Tolliver (U.S. Patent No. 4,270,583)has/have been added to overcome the newly added limitations. Applicant’s amendment regarding “each horizontally coplanar support chair, of the plurality of horizontally coplanar support chairs” and “each longitudinal rebar reinforcement, of a plurality of longitudinal rebar reinforcements” overcomes the previous rejection. However, the new limitation is overcome in view of Tolliver.
In addition, applicant argues the "connectors for joining wall panels" of Cooper cannot fairly be said to disclose that the support chairs and the closed tie be made of fiberglass as required by the claim, since neither of these structures is remotely equivalent to the coplanar support chairs or closed ties, as claimed. However, even though the structure of the connector is not equivalent to that of rebar support chairs, it is not the structure that is lacking from Kriegstein, but the fiberglass material itself. It is obvious that one of ordinary skill would have looked to other structures having different materials such as fiberglass in order to discover a material having the optimal design requirements for the intended purpose, such as strength and weight, for example.
With regards to the argument that the ribs of Mirmiran are disclosed on the exterior surface, the Mirmiran reference has been withdrawn in light of the amendment to claims 8 and 18. The new limitation is taught by the Lee reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635